Title: Import and Tonnage Duties, [9 April] 1789
From: Madison, James
To: 


[9 April 1789]

   
   FitzSimons moved to add a number of articles to be given a specific duty, including some for the purpose of protecting home manufactures.


Mr. Madison. From what has been suggested by the gentlemen that have spoken on the subject before us, I am led to apprehend we shall be under the necessity of travelling further into an investigation of principles than what I supposed would be necessary or had in contemplation when I offered the propositions before you.
It was my view to restrain the first essay on this subject principally to the object of revenue, and make this rather a temporary expedient than any thing permanent. I see however, that there are strong exceptions against deciding immediately on a part of the plan, which I had the honor to bring forward, as well as against an application to the resources mentioned in the list of articles just proposed by the gentleman from Pennsylvania.
I presume, that however much we may be disposed to promote domestic manufactures, we ought to pay some regard to the present policy of obtaining revenue. It may be remarked also, that by fixing on a temporary expedient for this purpose, we may gain more than we shall lose by suspending the consideration of the other subject, until we obtain fuller information of the state of our manufactures. We have at this time the strongest motives for turning our attention to the point I have mentioned; every gentleman sees that the prospect of our harvest from the spring importations is daily vanishing; and if the committee delay levying and collecting an impost, until a system of protecting duties shall be perfected, there will be no importations of any consequence, on which the law is to operate, because, by that time all the spring vessels will have arrived. Therefore, from a pursuit of this policy, we shall suffer a loss equal to the surplus which might be expected from a system of higher duties.
I am sensible that there is great weight in the observation that fell from the hon. gentleman from South-Carolina, (Mr. Tucker) That it will be necessary on the one hand, to weigh and regard the sentiments of the gentlemen from the different parts of the United States; but on the other hand, we must limit our consideration on this head, and notwithstanding all the deference and respect we pay to those sentiments, we must consider the general interest of the union, for this is as much every gentleman’s duty to consider as is the local or state interest—and any system of impost that this committee will adopt, must be founded on the principles of mutual concession.
Gentlemen will be pleased to recollect that those parts of the union which contribute more under one system than the other, are also those parts more thinly planted, and consequently stand most in need of national protection—therefore they will have less reason to complain of unequal burthens.
There is another consideration. The states that are most advanced in population and ripe for manufactures, ought to have their particular interest attended to in some degree. While these states retained the power of making regulations of trade, they had the power to protect and cherish such institutions; by adopting the present constitution they have thrown the exercise of this power into other hands—they must have done this with an expectation, that those interests would not be neglected here.
I am afraid, Sir, on the one hand, that if we go fully into a discussion of the subject, we shall consume more time than prudence would dictate to spare; on the other hand, if we do not develop it and see the principles on which we mutually act, we shall subject ourselves to great difficulties. I beg leave therefore to state the grounds on which my opinion with respect to the matter under consideration is founded, namely, whether our present system should be a temporary or permanent one? In the first place, I own myself the friend to a very free system of commerce, and hold it as a truth, that commercial shackles are generally unjust, oppressive and impolitic—it is also a truth, that if industry and labour are left to take their own course, they will generally be directed to those objects which are the most productive, and this in a more certain and direct manner than the wisdom of the most enlightened legislature could point out. Nor do I think that the national interest is more promoted by such restrictions, than that the interest of individuals would be promoted by legislative interference directing the particular application of its industry. For example, we should find no advantage in saying, that every man should be obliged to furnish himself by his own labor with those accommodations which depend upon the mechanic arts, instead of employing his neighbour, who could do it for him on better terms. It would be of no advantage to the shoemaker to make his own clothes to save the expence of the taylor’s bill, nor of the taylor to make his own shoes to save the expence of procuring them from the shoemaker. It would be better policy to suffer each to employ his talent in his own way; the case is the same between the exercise of the arts and agriculture—between the city and the country, and between city and town, each capable of making particular articles in sufficient abundance to supply the other—thus all are benefitted by exchange, and the less this exchange is cramped by government, the greater are the proportions of benefit to each. The same argument holds good between nation and nation, and between parts of the same nation.
In my opinion, it would be proper also, for gentlemen to consider the means of encouraging the great staple of America, I mean agriculture, which I think may justly be stiled the staple of the United States; from the spontaneous productions which nature furnishes, and the manifest preference it has over every other object of emolument in this country. If we compare the cheapness of our land with that of other nations, we see so decided an advantage in that cheapness, as to have full confidence of being unrivaled; with respect to the object of manufacture, other countries may and do rival us; but we may be said to have a monopoly in agriculture. The possession of the soil and the lowness of its price, give us as much a monopoly in this case, as any nation or other parts of the world have in the monopoly of any article whatever; but, with this advantage to us, that it cannot be shared nor injured by rivalship.
If my general principle is a good one, that commerce ought to be free, and labour and industry left at large to find its proper object, the only thing which remains, will be to discover the exceptions that do not come within the rule I have laid down. I agree with the gentleman from Pennsylvania, that there are exceptions, important in themselves and claim the particular attention of the committee: Altho the freedom of commerce would be advantageous to all the world, yet, in some particulars, one nation might suffer, to benefit others, and this ought to be for the general good of society.
If America was to leave her ports perfectly free, and make no discrimination between vessels owned by her citizens and those owned by foreigners, while other nations make this discrimination, it is obvious that such policy would go to exclude American shipping altogether from foreign ports, and she would be materially affected in one of her most important interests; to this we may add another consideration, that by encouraging the means of transporting our productions with facility, we encourage the raising them: and this object, I apprehend, is likely to be kept in view by the general government.
Duties laid on imported articles may have an effect which comes within the idea of national prudence; It may happen that materials for manufactures may grow up without any encouragement for this purpose; it has been the case in some of the states, but in others, regulations have been provided and have succeeded in producing some establishment, which ought not to be allowed to perish, from the alteration which has taken place: It would be cruel to neglect them and divert their industry to other channels, for it is not possible for the hand of man to shift from one employment to another, without being injured by the change. There may be some manufactures, which being once formed, can advance toward perfection without any adventitious aid, while others for want of the fostering hand of government will be unable to go on at all. Legislative attention will therefore be necessary to collect the proper objects for this purpose, and this will form an other exception to my general principle.
I observe that a sumptuary prohibition is within the view of some of the proposed articles and forms another exception; I acknowledge that I do not in general think any great national advantage arises from restrictions passed on this head, because as long as a distinction in point of value subsists, sumptuary duties in some form or other will prevail and take effect.
Another exception is embargoes in time of war; these may necessarily occur and shackle the freedom of commerce; but the reasons for this are so obvious, that it renders any remark unnecessary.
The next exception that occurs, is one on which great stress is laid by some well informed men, and this with great plausibility. That each nation should have within itself, the means of defence independent of foreign supplies: That in whatever relates to the operation of war, no state ought to depend upon a precarious supply from any part of the world: There may be some truth in this remark, and therefore it is proper for legislative attention. I am though, well persuaded that the reasoning on this subject has been carried too far. The difficulties we experienced a few years ago, of obtaining military supplies, ought not to furnish too much in favour of an establishment which would be difficult and expensive; because our national character is now established and recognized throughout the world, and the laws of war favor national exertion more than intestine commotion, so that there is good reason to believe that when it becomes necessary, we may obtain supplies from abroad as readily as any other nation whatsoever. I have mentioned this because I think I see something among the enumerated articles that seems to favor such policy.
The impost laid on trade for the purpose of obtaining revenue, may likewise be considered as an exception; so far therefore as revenue can be more conveniently and certainly raised by this, than any other method without injury to the community, and its operation will be in due proportion to the consumption, which consumption is generally proportioned to the circumstances of individuals, I think sound policy dictates to use this mean; but it will be necessary to confine our attention at this time peculiarly to the object of revenue, because the other subject involves some intricate questions, to unravel which we perhaps are not prepared. I have no objection to the committees accepting the propositions offered by the gentleman from Pennsylvania, because so far as we can enumerate the proper objects and apply specific duties to them, we conform to the practice prevalent in many of the states, and adopt the most laudable method of collecting revenue, at least preferable to laying a general tax. Whether therefore we consult ease and convenience in collection, or pursuing habits already adopted and approved, specific duties as far as the articles can properly be enumerated is the more eligible mode of obtaining the end in contemplation—upon the whole, as I think some of the propositions may be productive of revenue, and some may protect our domestic manufacture, tho’ the latter subject ought not to be too confusedly blended with the former, I hope the committee will receive them and let them lay over in order that we may have time to consider how far they are consistent with justice and policy.
 